Morris, J.
Appellants brought this action to foreclose a lien upon lands of respondent for labor performed in drilling a well. The first agreement of the parties was contained in a written memorandum, whereby appellants agreed to drill the well one hundred feet at $2.50 per foot, respondent agreeing in addition to paying the $250 for one hundred feet, to move the machine from the railroad to his ranch, furnish coal, board the men and horses, and pay for casing at one dollar per foot. Work was commenced under this contract in August, 1907, and continued until the drill had reached a depth of one hundred and eighty feet, without producing water. At that depth the drilling tools became fast in the hole and, after a few days’ unsuccessful effort to dislodge them, it was mutually agreed that the well should be abandoned at this lo*290cation, the appellants would waive any claim to the excess-eighty feet, and respondent would pay them the $250 provided for in the contract, and that a new location would be-selected and a new attempt made to find water.
At this point is where the conflict in the testimony commences. Appellants contend that they were to drill in the-new location under the terms of the original contract, receiving $2.50 per foot until water was found, or such depth as respondent might elect to go in case no water was found; while respondent maintains that appellants agreed to go down six hundred and fifty feet, the capacity of the machine,, unless water was reached at a less depth, for $2.50 per foot;. but that nothing was to be paid unless water was found, nor in case the entire depth of six hundred and fifty feet was not reached in the attempt. Whatever the new contract was, appellants commenced drilling thereunder the last of September,, and continued until some time in January, when the tools-stuck in the well, and three weeks elapsed before they succeeded in freeing them. They again proceeded and, in a few days, the tools again stuck, and for about three weeks more, or up to March 13, they unsuccessfully endeavored to loosen them. At this time the hole was down five hundred and twenty-five feet, and appellants being out of coal, requested-respondent to furnish some. Respondent inquired how long it would take to get the tools out. Appellants seemed unwilling-to venture an opinion on that score, and after some further conversation and discussion as to who should furnish the coal' necessary to remove the tools, the appellants asked for a settlement, which the parties were unable to agree upon. Appellants then stopped all work, leaving the tools in the well,, and later filed their lien and brought this action. The court found with respondent as to the contract. He also found’ that appellants “did not prosecute the work with reasonable-diligence, or complete it or any part of it within a reasonable time; nor did they operate their machine with the degree of. skill, care, and prudence required by the implied terms of *291the contract under the circumstances shown by the evidence. . . . and their negligence in this respect was a direct and' proximate cause of the accident.” Judgment was ordered' for respondent in the sum of $82.50, upon two items of payment and expenditures for which, with others, respondent-had prayed.
The errors assigned are exceptions to the findings and conclusions, which are in the nature of a written opinion by the-trial judge, in which he recites his conclusions upon the law and facts, the reasons for the conclusions thus reached, with citation of authority, in support thereof. Error is also assigned in one or two rulings in the admission of testimony.. Without detailing the evidence, we concur in the conclusions, reached by the trial judge, being of the opinion that his-findings are amply supported. One additional reason suggests itself why the judgment should be affirmed, whatever the contract was, whether as contended for by appellants or by respondent. Coal was only to be furnished by respondent while appellants were drilling for water. Appellants had consumed two hundred and twenty days in the vain attempt to-find water, entailing a large expense upon respondent in furnishing coal, boarding the men, and feeding the horses. From the time in January, when the tools were lost in the second' hole, until March 13, when the work stopped, appellants had consumed about six weeks at the expense of respondent in the particulars above referred to, in fishing for tools lost, as the-trial court finds, through their lack of skill. Respondent was justified under such circumstances in demanding some assurance of success before continuing his heavy burden of expense. No interpretation of either contract required him to furnish-coal to appellants for six weeks while they were fishing for their lost tools. Such was not within the contemplation of either contract. We find no error in the admission or rejection of evidence.
The case is similar to that of Bock v. Sorenson, 53 Wash. 558, 102 Pac. 428, where an attempt was made to foreclose-*292a similar lien, and it was held that the findings on absolutely conflicting testimony would not be disturbed where there was evidence to support the findings. Upon the authority of that case and for the reasons above given, the judgment is affirmed.
Rudkin, C. J., Fullerton, Chadwick, and Gose, JJ., concur.